The Honorable Ernest Cunningham State Representative 727 Columbia Street Helena, Arkansas 72342-2813
Dear Representative Cunningham:
This is in response to your request for an opinion on the following question:
  May a member of the County Board of Election Commissioners serve on the County Board of Election Commissioners if his name will appear on the general election ballot as a candidate for office?
It is my opinion that the answer to your question is "no." Section 7-4-109(d) of the Arkansas Code provides that: "[n]o member of a county board of election commissioners shall be a candidate for any office to be filled at any general election while serving on the county board." See also A.C.A. §7-4-109(a)(2) applying the same prohibition to "any election." This conclusion is also consistent with the latter portion of Arkansas Constitution, art. 3, § 10, which provides that "[n]or shall any election officer be eligible to any civil office to be filled at an election at which he shall serve — save only to such subordinate municipal or local officers, below the grade of city or county officers, as shall be designated by general law." Seealso generally Op. Att'y Gen. 87-111 (copy enclosed).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh Enclosure